DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 12/02/2021.
Claims 15 -28 are presented for examination.

Allowable Subject Matter
Claims 15 -28 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 15 – 20 and 25 – 26, the prior art fails to show that during installation of the magnet, a position of the magnet, relative to the receiving opening of the component, being adjusted by a mounting device so that the magnetic field axis coincides with the component axis, and, thereafter, the adjusted position of the magnet, relative to the receiving opening of the component, being secured by an adhesive so as to retain the magnetic field axis coincident with the component axis.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 21 - 24, the prior art fails to show the magnet having a magnet axis and being held in a component that is movable about at least one axis, the component having a component axis, and the magnet being held in the component in such a manner that the magnetic field axis substantially coincides with the component axis, wherein the magnet axis of the magnet coincides with the component axis and compensation bodies, consisting of a magnetically conductive material, are arranged in a circumferential area of the magnet.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 27 - 28, the prior art fails to show that determining an angle of deviation with a sensor, holding the magnet with a mounting device, positioning the magnet in the component, and, at a same time, correcting the angle of deviation of the magnet with the mounting device so that the magnetic field axis coincides with the component axis, and adhesively securing the magnet, relative to the component, in the adjusted position such that the magnetic field axis coincides with the component axis following adhesively securing the magnet to the component.  These features taken together with the other limitations of the claim render the claims allowable over prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/REENA AURORA/Primary Examiner, Art Unit 2858